DETAILED ACTION
This Office Action is in response to Preliminary Amendment filed on February 27, 2019 for Application # 16/204,008 filed on November 29, 2018 in which claims 1-8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-8 are pending, of which claims 1-8 are rejected under 35 U.S.C. 112, second Paragraph and claim 2 is rejected under 35 U.S.C. 112, first paragraph.

Claims 1 and 8 are amended.
No newly added claims.
No claims are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "within a certain threshold" in claim 1 and the term “near capacity” in claim 8 are a relative terms which renders the claim indefinite.  The terms "with a certain threshold and near capacity" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms are not clear for a person of ordinary skill in the art to understand the terms “within a certain threshold” and “near capacity”, they terms are relative since the threshold and capacity can be any number.

Dependent claims 2-7 are also rejected under the same rationale as the independent claims since the dependent claims inherit the same deficiencies as the parent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim have limitations that cites “retaining” and “removing” the stored data records and nowhere in the specification have written description on when and how this limitations is implemented and accomplished by a person of ordinary skill in the art at the time of filing this invention.

Allowable Subject Matter
Claims 1-8 are allowed over prior-art. However, the applicant need to resolve the issues regarding 35 U.S.C. 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub US 2003/0220929 A1 disclose “	Finite data storage management method for online archive system, involves deleting snapshots successively as function of preservation weight and snapshot time, until finite data storage consumption reaches threshold level”
US Patent US 6,813,312 B2 disclose “Data storage and reduction method for digital images, and a surveillance system using said method”
US Pub US 2003/0220949 A1 disclose “Data set recording management in e.g. computer network system, involves deleting successively data sets with lowest preservation weight, earliest creation time, from finite data storage medium until medium is below threshold capacity”
US Pub US 2004/0117572 A1 disclose “Snapshot data preserving method in computer, involves associating time point and preservation weight with each data group and managing data groups in finite data storage”
US Pub US 2008/0270072 A1 disclose “	Data remaining period management device for use in storage device i.e. memory card, has remaining period detection unit obtaining remaining period data indicative of data remaining period of target data”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.

 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159